

115 HR 6028 IH: Aircraft Maintenance Outsourcing Disclosure Act of 2018
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6028IN THE HOUSE OF REPRESENTATIVESJune 7, 2018Mr. Garamendi (for himself and Mr. Donovan) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to require air carriers to disclose the date and location of the most recent aircraft maintenance. 
1.Short titleThis Act may be cited as the Aircraft Maintenance Outsourcing Disclosure Act of 2018. 2.Disclosure of the date and location of the most recent aircraft maintenance (a)In generalChapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
44736.Disclosure of the date and location of most recent aircraft maintenance 
(a)In generalThe Administrator shall require, beginning the day after the end of the 12-month period following the date of enactment of this section, an air carrier providing scheduled passenger air transportation to inform the public about its aircraft maintenance practices pursuant to the requirements described in subsections (b) and (c). (b)Disclosure regarding specific flights (1)In generalThe requirement described in this subsection is that an air carrier providing scheduled passenger air transportation shall display a notice that provides an individual with information on— 
(A)the location at which the aircraft used for a scheduled flight most recently underwent heavy maintenance; and (B)the date of such maintenance. 
(2)Requirements for informationThe information described in paragraph (1) shall be— (A)prominently displayed in clear and plain language and in an easily readable font size on— 
(i)the air carrier website accompanying each scheduled flight; (ii)the air carrier website at the point of ticket purchase; 
(iii)the electronic confirmation of a ticket purchase; and (iv)passenger boarding documents; 
(B)communicated clearly prior to the point of ticket purchase on the air carrier telephone reservation system; and (C)communicated clearly by an airline representative at a ticket counter. 
(c)General disclosure for entire fleet 
(1)In generalThe requirement described in this subsection is that an air carrier providing scheduled passenger air transportation shall display on its Internet website a list of— (A)all of the locations at which aircraft in its fleet have undergone heavy maintenance in the past 5 years; and 
(B)all of the locations at which the air carrier has an existing contract for aircraft in its fleet to undergo heavy maintenance. (2)Requirements for informationThe information described in paragraph (1) shall be— 
(A)prominently displayed in clear and plain language and in an easily readable font size; and (B)updated appropriately. 
(d)DefinitionsIn this section: (1)Heavy maintenanceThe term heavy maintenance has the meaning given that term in section 44733(g)(1). 
(2)LocationThe term location means the city and country in which the facility at which heavy maintenance on an aircraft was performed is located.. (b)Clerical amendmentThe analysis for chapter 447 of title 49, United States Code, is amended by adding at the end the following: 
 
 
44736. Disclosure of the date and location of most recent aircraft maintenance.. 
